In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00310-CV
     ___________________________

 IN RE PATRICIA KINZLMAIER, Relator




             Original Proceeding
324th District Court of Tarrant County, Texas
       Trial Court No. 324-633446-18


   Before Wallach, Gabriel, and Bassel, JJ.
    Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and motion

for emergency relief and is of the opinion that relief should be denied. Accordingly,

relator’s petition for writ of mandamus and motion for emergency relief are denied.



                                                    Per Curiam

Delivered: October 8, 2020




                                          2